The conviction is for the unlawful possession of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Without detailing the evidence, it appears quite sufficient to support the verdict.
Two bills of exception are found. Both are in question and answer form. Neither of them sets out sufficient surrounding circumstances upon which to appraise the merits of the points to which they are addressed. See Jetty v. State, 90 Tex. Crim. 346, 235 S.W. Rep., 889; Branch's Ann. Texas Penal Code, Sec. 207.
The officer testified that he went to the premises occupied by the appellant and told him that they wanted to search his premises; that they wanted to know where he had the still, to which he replied that "there is one down there in that barn," pointing towards the barn. The officer said: "Well, let us go down and see." Appellant went with him and pointed out the still, together with some whisky and other appurtenances for manufacturing whisky. The point made against the admissibility of this evidence apparently is that its receipt was inhibited under the statute forbidding the proof of the confession under certain circumstances. See Code of Crim. Proc., Art. 810. The statute does not forbid the proof of the confession which leads to the finding of the fruits of the crime or the instruments with which it is committed. See Broz v. State, 93 Tex.Crim. Rep., 245 S.W. Rep., 707.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 7, 1923.